     Case: 1:19-cv-06213 Document #: 37 Filed: 10/22/19 Page 1 of 1 PageID #:245

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Matt Swart, et al.
                             Plaintiff,
v.                                                Case No.: 1:19−cv−06213
                                                  Honorable John Robert Blakey
City of Chicago
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 22, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
10/22/2019. Plaintiff's motion to compel [32] is denied without prejudice as stated in open
court. Defendant shall submit affidavit as referenced in court to Chambers for review.
Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
